Citation Nr: 9900380	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for an 
upper back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which found that 
no new and material evidence had been presented to reopen the 
claim for service connection for an upper back disorder.


REMAND

On preliminary review of the record the Board notes that the 
veteran expressed his desire for a personal hearing before 
the Board in his substantive appeal, received in March 1995, 
and confirmed this wish in his December 1998 response to a 
written inquiry from the Board.  It would violate the 
veterans procedural rights for the Board to consider his 
appeal without affording him the opportunity for the hearing 
he has requested.  

Therefore, the case is REMANDED for the following action:

The RO should take appropriate action to 
place the veterans case on the docket 
for a travel Board hearing before a 
member of the Board at the RO.  

Following completion of the requested action, the case should 
be returned to the Board for further appellate review.  No 
adjudicatory action is required by the RO.  The appellant 
need take no action until he is notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to afford the appellant due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
